DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 02/24/2021, has been received, entered and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Patent Laid-Open No. 2011-232330 and Japanese Patent Laid-Open No. 2019-9511 on page(s) 1-2 of the specification.
Reference Japanese Patent Laid-Open No. 2011-232330 is a general background reference(s) covering an imaging device capable of imaging an object using a stereo imaging device and measuring a length between two designated points.
Reference Japanese Patent Laid-Open No. 2019-9511 is a general background reference(s) covering an imaging device capable of simultaneously acquiring a captured image and subject distance information by obtaining an image according to light fluxes that have passed through different pupil regions in an imaging optical system included in the imaging device.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest searched prior arts Kim et al. (US 20200336653 A1), YI et al. (US 20200005699 A1), Uchiyama et al. (US 20190220685 A1), Nobayashi (US 20180367772 A1) and Morita et al. (US 20080240550 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “an identification unit configured to identify the type of the image information using the information related to the image information, wherein the identification unit identifies the image information as information of an image for which an actual size ratio of a subject can be specified if first information for ascertaining a size when a pixel size of the image information is projected to an object side is included in the information related to the image information.” 
It follows that claims 2-7 are then inherently allowable for depending on allowable base claim 1.

Referring to claim 8, the closest searched prior arts Kim et al. (US 20200336653 A1), YI et al. (US 20200005699 A1), Uchiyama et al. (US 20190220685 A1), Nobayashi (US 20180367772 A1) and Morita et al. (US 20080240550 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a calculation unit configured to calculate an image size based on an actual size ratio of a subject with respect to the image information; and an image arrangement unit configured to determine a position at which an image corresponding to the image information will be arranged and a segment region of the image and perform image arrangement in the image size, wherein the identification unit identifies the image information as information of an image for which the actual size ratio of the subject can be specified if first information for ascertaining a size when a pixel size of the image information is projected to an object side is included in the information related to the image information, and the calculation unit calculates the image size when the identification unit has identified image information for which the actual size ratio can be specified.”
It follows that claims 9-15 are then inherently allowable for depending on allowable base claim 8.

Referring to claim 16, the closest searched prior arts Kim et al. (US 20200336653 A1), YI et al. (US 20200005699 A1), Uchiyama et al. (US 20190220685 A1), Nobayashi (US 20180367772 A1) and Morita et al. (US 20080240550 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a calculation unit configured to calculate an image size based on an actual size ratio of a subject with respect to the image information; an image arrangement unit configured to determine a position at which an image corresponding to the image information will be arranged and a segment region of the image and perform image arrangement in the image size; and an output unit configured to display or print the image arranged by the image arrangement unit, wherein the identification unit identifies the image information as information of an image for which the actual size ratio of the subject can be specified if first information for ascertaining a size when a pixel size of the image information is projected to an object side is included in the information related to the image information, and the calculation unit calculates the image size when the identification unit has identified image information for which the actual size ratio can be specified.”

Referring to claim 17, the closest searched prior arts Kim et al. (US 20200336653 A1), YI et al. (US 20200005699 A1), Uchiyama et al. (US 20190220685 A1), Nobayashi (US 20180367772 A1) and Morita et al. (US 20080240550 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a selection unit configured to select image information identified by the identification unit as information of an image for which an actual size ratio can be specified from a plurality of pieces of image information acquired by the acquisition unit; a calculation unit configured to calculate an image size on printing paper corresponding to the actual size ratio with respect to the image information selected by the selection unit; and a transmission unit configured to transmit the image information selected by the selection unit and image data for printing based on the image size calculated by the calculation unit to a printing unit, wherein the identification unit identifies the image information as information of an image for which the actual size ratio of a subject can be specified if first information for ascertaining a size when a pixel size of the image information is projected to an object side is included in the information related to the image information.”
Referring to claim 18, the closest searched prior arts Kim et al. (US 20200336653 A1), YI et al. (US 20200005699 A1), Uchiyama et al. (US 20190220685 A1), Nobayashi (US 20180367772 A1) and Morita et al. (US 20080240550 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a selection unit configured to select image information identified by the identification unit as information of an image for which an actual size ratio can be specified from a plurality of pieces of image information acquired by the acquisition unit; a calculation unit configured to calculate an image size on a display screen of a display device corresponding to the actual size ratio with respect to the image information selected by the selection unit; and an output unit configured to output the image information selected by the selection unit and image data for display based on the image size calculated by the calculation unit to the display device, wherein the identification unit identifies the image information as information of an image for which the actual size ratio of a subject can be specified if first information for ascertaining a size when a pixel size of the image information is projected to an object side is included in the information related to the image information.”

Referring to claim 18, the closest searched prior arts Kim et al. (US 20200336653 A1), YI et al. (US 20200005699 A1), Uchiyama et al. (US 20190220685 A1), Nobayashi (US 20180367772 A1) and Morita et al. (US 20080240550 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a selection unit configured to select image information identified by the identification unit as information of an image for which an actual size ratio can be specified from a plurality of pieces of image information acquired by the acquisition unit; a calculation unit configured to calculate an image size on a display screen of a display device corresponding to the actual size ratio with respect to the image information selected by the selection unit; and an output unit configured to output the image information selected by the selection unit and image data for display based on the image size calculated by the calculation unit to the display device, wherein the identification unit identifies the image information as information of an image for which the actual size ratio of a subject can be specified if first information for ascertaining a size when a pixel size of the image information is projected to an object side is included in the information related to the image information.”

Referring to claims 19 and 20, the reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675